Citation Nr: 0704740	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-38 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a prostate 
disability, to include prostate cancer, to include as due to 
exposure to herbicides.

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for arthritis, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified via videoconference at a Board hearing in November 
2006.

The issues of entitlement to service connection for a stomach 
disability and for arthritis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained to the extent possible; the 
RO has notified the veteran of the evidence needed to 
substantiate the claims and obtained all relevant evidence 
designated by the veteran.

2.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

3.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to a verified in-
service stressor.

4.  A prostate disability, to include prostate cancer, was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is a prostate disability 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).

2.  A prostate disability, to include prostate cancer, was 
not incurred in or aggravated during the veteran's active 
duty service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in October 2003, March 2004, October 2005 and 
June 2006 letters, the RO provided timely notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection claims, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claims.  The letters further addressed the 
information and evidence necessary to establish disability 
ratings and effective dates in the event that service 
connection is established for a disability.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
service personnel records, and VA treatment records.  The 
Board notes that the veteran has not been examined in 
relation to his service connection claims for PTSD and 
prostate cancer.  

With respect to the veteran's PSTD claim, the Board finds 
that a VA examination is not necessary because the element 
lacking in the veteran's claim cannot be substantiated by a 
VA examination.  In this case, the veteran's claim of 
entitlement to service connection for PSTD is being denied 
because his alleged in-service stressors cannot be verified.  
A VA examination cannot serve to verify events allegedly 
witnessed by the veteran over thirty years ago.  Thus, a VA 
examination would not tend to establish the veteran's claim.  
As for the veteran's claim of entitlement to service 
connection for prostate disability, to include prostate 
cancer and to include as due to exposure to herbicides, the 
Board notes that the veteran's service medical records, 
including his November 1971 discharge examination report, are 
entirely devoid of reference to any disease or injury of the 
prostate.  Moreover, there is no evidence of any prostate 
disability subsequent to active duty service.  In light of 
the complete lack of evidence of any in-service complaints 
for the claimed condition, the lack of evidence of continuity 
of symptomatology, and the lack of evidence of any current 
symptoms, complaints or diagnosis of a prostate disability of 
any kind, the Board finds that a VA examination would not 
serve to substantiate the claim.  As such, the Board finds 
that the record as it stands now includes sufficient medical 
evidence to decide the claims at hand and that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

PTSD

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show no awards, 
medals or citations evincing combat duty.  Additionally, the 
veteran's Form DD-214 and his service personnel records show 
that the veteran was a truckmaster and a heavy dump truck 
operator.  Moreover, the Board notes that in a January 2005 
VA Mental Health Clinic note, the veteran stated that he was 
not in combat during active duty service.  Finally, the Board 
notes that the veteran's service medical records are negative 
for any findings relating to PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat and the veteran himself 
denied participating in combat.  Additionally, the record 
does not show, nor is it alleged, that he is a former POW.  
Because the record does not demonstrate that the veteran 
engaged in combat with the enemy or was a POW, his alleged 
in-service stressors must be corroborated.

In a March 2004 statement, the veteran claimed that his in-
service stressors were being subject to a mortar attack and 
sniper fire, seeing dead bodies along the road, seeing human 
body parts everywhere, and being next door to a soldier who 
committed suicide after receiving a "Dear John" letter.  
The veteran provided no names, dates, or locations for any of 
these alleged stressors.  The veteran has not submitted any 
statements from witnesses or any other corroborating evidence 
to help verify his alleged PTSD stressors.

By way of a March 2006 letter to the veteran, VA requested 
additional details regarding these stressors in order to 
attempt to verify the events.  The veteran did not respond to 
VA's request.  VA cannot attempt to verify these incidents 
without any details regarding the time or place.  The Board 
notes that without more specific details, none of these 
alleged incidents can be verified.  The veteran has only 
provided general descriptions of service in a combat area, 
with no details regarding time, date and place.  Generally 
anecdotal incidents such as these alleged events are not 
researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i) (2005).  As such, the veteran's 
alleged in-service stressors have not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors have not 
been corroborated by official records, buddy statements, or 
any other supportive evidence.  The veteran's diagnosis of 
PTSD, first shown years after service, has not been 
attributed to a verified in-service stressor.  Accordingly, 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).

Prostate Disability

The Board observes that the veteran served in Vietnam during 
his active duty service.  Under 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e), as to veteran's who served in Vietnam 
during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  The Board notes that prostate 
cancer is included in the list of diseases associated with 
exposure to certain herbicide agents.  See 38 C.F.R. 
§ 3.309(e).

The Board also acknowledges that in Combee v. Brown, the 
United States Court of Appeals for the Federal Circuit held 
that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

The Board notes that the veteran's available service medical 
records are devoid of reference to any prostate complaints, 
problems or diagnosis.  There is no competent medical 
evidence indicating that the veteran was diagnosed with any 
prostate disability during service.  There is also no 
competent medical evidence that the veteran has ever been 
diagnosed with any prostate disability, to include prostate 
cancer, at any point during his life.  As such, it logically 
follows that there is no competent medical evidence 
demonstrating that the veteran has a current prostate 
disability of any kind, to include prostate cancer.  Service 
connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With a complete lack of objective evidence of 
prostate illness or injury during active duty service or 
subsequent to active duty service and no evidence of a 
current prostate disability, entitlement to service 
connection for a prostate disability, to include prostate 
cancer, is not warranted under either a direct or presumptive 
service connection basis.  


ORDER

Entitlement to service connection for PSTD is denied.

Entitlement to service connection for a prostate disability, 
to include prostate cancer, and to include as due to exposure 
to herbicides, is denied.


REMAND

As part of VA's duty to assist claimants in obtaining 
evidence, 3.159(c)(4)(I) dictates that in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion when the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain: 1) 
competent lay or medical evidence of a current diagnosed 
disability...2) establishes that the veteran suffered an event, 
injury or disease in service....and 3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability.  In Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 2006), 
the Court cited McLendon v. Nicholson, in which the Court 
observed that the third prong of § 3.159(c)(4)(I), which 
requires that the evidence of record "indicates" that "the 
claimed disability or symptoms may be associated with the 
established event," establishes "a low threshold."  20 
Vet.App. 79, 83 (2006) (emphasis added).  

In the case at hand, the veteran's service medical records 
show a right shoulder strain in April 1971 and a left ankle 
sprain in June 1971.  Additionally, current VA treatment 
records show that the veteran has complaints of pain in the 
shoulders and left ankle, a diagnosis of degenerative joint 
disease in his left ankle, and a probable diagnosis of 
degenerative joint disease in the left shoulder.  The veteran 
testified at his November 2006 Board hearing that when he 
gets upset, his stomach hurts.  His service medical records 
show complaints of stomach cramps in November 1970 and 
current VA treatment records show complaints of chronic 
anxiety and diarrhea and constipation in July and October 
2004.  The Board finds that the current medical evidence of 
record is sufficient to establish that there may be an 
association between the veteran's current complaints of 
arthritis and stomach pain and his in-service complaints as 
to ankle, shoulder and stomach pain.  As such, the Board 
finds that a remand is necessary in the present case to 
afford the veteran a VA examination and etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA examination.  It is 
imperative that the veteran's claims file 
be made available to the examiner for 
review.  After reviewing the claims file 
and examining the veteran, the examiner 
is requested to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
arthritis and/or stomach disabilities 
found on examination either began during 
service, or are causally linked to any 
incident of or finding recorded during 
service.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation 
to answer any question, he or she should 
so state.

2.  Review the expanded record and 
readjudicate the claims.  The case should 
then be returned to the Board, if in 
order, for further review.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


